MURRAY, C. J.
— There appears to be but two assignments of error: 1. That the plaintiff: had an adequate remedy at law, and therefore could not resort to equity for relief. In our opinion, this is peculiarly a chancery case, being a bill for specific performance of a contract relating to real estate and the insolvency of the defendants alleged. 2. The misjoinders of several distinct causes of action. This should have been taken advantage of by demurrer, and if not so taken is deemed waived.
Judgment affirmed.
I concur: Terry, J.